DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings were received on 01/23/2012.  These drawings are considered by examiner.

Preliminary Amendment
5. 	Applicant summits the Preliminary Amendment filed on 11/18/2020.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 16, 19-24, 27-31 Wang rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2020/0187172), hereinafter “Wang“, in view of Nagaraja et al (US 10,588,042), hereinafter “Nagaraja “.
Regarding claim 16, Wang teaches a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
determining whether a first downlink control channel using a first beam and 
a second downlink control channel using a second beam which is different from the first beam are able to be monitored together (Figure 1, pars [0018-0019] [0061-
Wang does not explicitly teach skipping a monitoring of the second downlink control channel, in case that the first downlink control channel and the second downlink control channel are unable to be monitored together.
Nagaraja, in the same field of endeavor, teaches teach skipping a monitoring of the second downlink control channel, in case that the first downlink control channel and the second downlink control channel are unable to be monitored together (col. 13, line 16 to col. 14, line 29, col. 15 line 1 to col. 16, line 66 teach the UE may start making measurements during a measurement gap and may complete measurements before the measurement gap ends. For example, the UE may complete the measurements before the measurement gap ends especially if the measurement gap is long. Several features may be implemented for such a scenario. In one aspect, if the UE starts making measurements during a measurement gap and has completed measurements before the measurement gap ends, then the UE may enter into a sleep mode during the remaining time period within the measurement gap. For example, the UE may skip monitoring for a downlink control channel during the remaining time period within the measurement gap after the measurement is completed reads on unable to be monitored together).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Nagaraja, in order to improvements 5G technology to meet new requirements 

Regarding claims 19 and 27, the combination of Wang and Nagaraja teach the method of claims 16, 24, Wang does not clearly teach wherein the determining comprises determining that the first downlink control channel and the second downlink control channel are unable to be monitored together, in case that a time offset from a reception of the first downlink control channel using the first beam to a timing at which the second downlink control channel is monitored using the second beam is less than a threshold value.  
Nagaraja, in the same field of endeavor, teaches wherein the determining comprises determining that the first downlink control channel and the second downlink control channel are unable to be monitored together (col. 1, line 62 to col. 2, line 62, col. 15 line 1 to col. 16, line 66), in case that a time offset from a reception of the first downlink control channel using the first beam to a timing at which the second downlink control channel is monitored using the second beam is less than a threshold value (col. 18, line 19-67 teach set a measurement gap duration of at least one of the one or more measurement gaps to a short duration (e.g., a time period less than a predetermined threshold time period).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Nagaraja, in order to improvements 5G technology to meet new requirements 

Regarding claims 20 and 28, the combination of Wang and Nagaraja teach the method of claims 16, 24, Wang does not clearly teach wherein the determining comprises determining that the first downlink control channel and the second downlink control channel are unable to be monitored, in case that a time offset from the monitoring of the first downlink control channel using the first beam to the monitoring of the second downlink control channel using the second beam is less than a threshold value.  
Nagaraja, in the same field of endeavor, teaches wherein the determining comprises determining that the first downlink control channel and the second downlink control channel are unable to be monitored together (col. 1, line 62 to col. 2, line 62, col. 15 line 1 to col. 16, line 66), in case that a time offset from the monitoring of the first downlink control channel using the first beam to the monitoring of the second downlink control channel using the second beam is less than a threshold value (col. 18, line 19-67 teach set a measurement gap duration of at least one of the one or more measurement gaps to a short duration (e.g., a time period less than a predetermined threshold time period).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Nagaraja, in order to improvements 5G technology to meet new requirements 

Regarding claims 21 and 29, the combination of Wang and Nagaraja teach the method of claims 20, 28, Wang does not clearly teach wherein the method further comprises monitoring the first downlink control channel using the first beam, and wherein the first downlink control channel corresponds to a common search space (CSS), and the second downlink control channel corresponds to a UE-specific search space (USS).  
Nagaraja, in the same field of endeavor, teaches wherein the method further comprises monitoring the first downlink control channel using the first beam, and wherein the first downlink control channel corresponds to a common search space (CSS), and the second downlink control channel corresponds to a UE-specific search space (USS) (col. 13, lines 17-63 teach a downlink control channel signal (e.g., PDCCH (in CSS (common search space) and/or USS (user specific search space)) during a measurement gap to check if the UE has completed measurements).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Nagaraja, in order to improvements 5G technology to meet new requirements associated with latency, reliability, security, scalability, e.g., with Internet of Things (IoT) (as suggested by Nagaraja in col. 1, lines 15-50).
 
 claims 22 and 30, the combination of Wang and Nagaraja teach the method of claims 16, 24, Wang does not clearly teach wherein the determining comprises determining that the first downlink control channel and the second downlink control channel are able to be monitored together, in case that the UE comprises a second antenna array to form the second beam in addition to a first antenna array to form the first beam, wherein each of the first antenna array and the second antenna array is a unit to form a single beam and comprises a plurality of antenna elements.  
Nagaraja, in the same field of endeavor, teaches wherein the determining comprises determining that the first downlink control channel and the second downlink control channel are able to be monitored together (col. 1, line 62 to col. 2, line 62, col. 15 line 1 to col. 16, line 66), in case that the UE comprises a second antenna array to form the second beam in addition to a first antenna array to form the first beam, wherein each of the first antenna array and the second antenna array is a unit to form a single beam and comprises a plurality of antenna elements (col. 11, line 1 to col. 12, line 38 teach the plurality of antenna elements).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Nagaraja, in order to improvements 5G technology to meet new requirements associated with latency, reliability, security, scalability, e.g., with Internet of Things (IoT) (as suggested by Nagaraja in col. 1, lines 15-50).

Regarding claims 23 and 31, the combination of Wang and Nagaraja teach the method of claims 16, 24, Wang does not clearly teach wherein in case that the first 
Nagaraja, in the same field of endeavor, teaches wherein in case that the first downlink control channel and the second downlink control channel are able to be monitored together (col. 1, line 62 to col. 2, line 62, col. 15 line 1 to col. 16, line 66), the UE monitors the first downlink control channel using the first beam and the second downlink control channel using the second beam, and wherein each of the first beam and the second beam is formed to receive a reference signal of a different antenna port (col. 11, line 1 to col. 12, line 38 teach the plurality of antenna ports).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Wang to Nagaraja, in order to improvements 5G technology to meet new requirements associated with latency, reliability, security, scalability, e.g., with Internet of Things (IoT) (as suggested by Nagaraja in col. 1, lines 15-50).
 
Regarding to claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 16. 

Allowable Subject Matter
9.	Claims 17-18, 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claims 17 and 25, the prior art of record fails to disclose wherein the determining comprises determining that the first downlink control channel and the second downlink control channel are unable to be monitored together, in case that a time interval in which data is received based on the first downlink control channel using the first beam and a timing at which the second downlink control channel is monitored using the second beam overlap as specified in the claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL T VU/
Primary Examiner, Art Unit 2641